Journal Entries (1835-36): Journal 3: (1) Motion for decree pro confesso and for notice by publication *p. 76; (2) rule to plead, answer, or demur; copy of rule ordered published *p- IOO> (3) rule to plead, answer, or demur; notice ordered published *p. 107; (4) motion for decree pro confesso and for reference to master *p. 128; (5) bill taken as confessed, referred to master *p. 131; (6) master’s report confirmed, decree *p. 140.
Papers in File: (i) Bill of complaint; (2) writ of subpoena and return; (3) proof of publication of notice; (4) motion for decree pro confesso; (5) master’s report of amount due; (6) decree signed by two of the judges; (7) precipe to adjourn sale; (8) deed of mortgage—Stephen G. Simmons to Henry S. Cole; (9) money bond— Stephen G. Simmons to Henry S. Cole; (10) deed of mortgage— Stephen G. Simmons to George A. O’Keeffe; (11) promissory note— Stephen G. Simmons to George A. O’Keeffe.
Chancery Case 179 of 1834.